DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claim(s) 1, 8, and 15 have been amended with Applicant’s Amendment and Response to Non-Final Office Action to overcome the 35 U.S.C. 103 Rejections of Claims 1-13, and 15-20. Examiner sets forth the reasons for allowance below consistent with the indications and explanations of allowable subject matter.

Reasons for Allowance
	The following with an examiner’s statement for reasons for allowance.

	subject matter eligibility, the claims were analyzed under the framework identified in the 2019 Revised Patent Subject Matter Eligibility Guidance issued 7 January 2019 which “(a)ll USPTO personnel,…as a matter of internal agency management, (are) expected to follow” and found to be patent eligible following reasons. Finding that the claimed invention fails to recite to an abstract idea within the enumerated groupings set forth in the 2019 Revised Guidance and/or the claims recite additional elements that, when viewing the claim(s) as a whole, integrates any recited abstract idea into a practical application (See at least Specification [0007] The program instructions are executable by a processor to cause the processor to perform a method. A non-limiting example of the method includes assigning a respective auditor weight to each user of a plurality of users. Further according to the method, a plurality of audit data is received from the plurality of users, where each audit data is associated with a respective user of the plurality of users and includes a set of user ratings for an audit. The audit includes a plurality of items. A plurality of final ratings are generated for the audit, with a respective final rating for each item in the audit. Generating the respective final rating of a first item in the audit includes identifying, in the plurality of audit data, a plurality of user ratings for the first item. The plurality of user ratings for the first item include a respective user rating of the first item from each user of the plurality of users. Generating the respective final rating of a first item in the audit further includes calculating the respective final rating of the first item based on a weighted combination of the plurality of user ratings for the first item, according to the respective auditor weight of each user; Specification [0031] The agent 120 may have two modes: user mode and leader mode. In user mode, the agent 120 may generate audit data 140, may access audit data 140 on the local computing device 130 on which the agent 120 is running, and may synchronize the audit data 140 with the cloud 110. In some embodiments of the invention, only a one-way synchronization is allowed, where audit data 140 is synchronized from the computing device 130 to the cloud 110, but not in the other direction. In other words, uploads may be allowed, but downloads may be restricted or disallowed. However, in some embodiments, two-way synchronization may be allowed. Further, a user may turn off automatic synchronization, such that synchronization occurs only at the user's manual prompting or on a schedule indicated by the user. In user mode, the agent 120 may have access to information about the user. As will be described further below, each user may be assigned an auditor expertise index. Each user may have a user profile accessible by the respective agent 120 on the user's local computing device, and that user profile may include the user's auditor expertise index. For example, and not by way of limitation, user profiles of each user may be stored in the cloud 110, and when a user logs into an agent 120, the agent 120 may access that user profile to determine information about the user. For another example, the user may simply manually enter information about himself, such as his auditor expertise index. The agent 120 may thus have access to the user's auditor expertise index or other information about the user; and Specification [0033] In leader mode, the agent 120 may perform tasks available in user mode, as well as additional operations to facilitate the consolidation of audit data 140 or generation of one or more ratings. For a given audit, various agents 120 participating in the audit may be involved in the audit while running on various computing devices 130. Of those agents 120, however, in some embodiments of the invention, only a single such agent 120 may act as the leader agent 120 (i.e., running in leader mode) at a given time.) that provides an improvement in the relevant computer technology (MPEP 2106.05(a)) and/or the claimed invention uses any recited abstract idea in a meaningful way beyond generally linking it to a particular technological environment (MPEP 2106.05(e)).

	Regarding the prior art, none of the prior art of record, taken individually or in combination teach or reasonably suggest the ordered combination of elements of independent claims 1, 8, and 15 for the assigning of weights to a plurality of software agents, receiving audit data from those software agents, wherein they comprise a set of user ratings for an audit, the audit comprising a plurality of items, generating a final rating for an audit, where the final rating comprises identifying the plurality of user ratings, calculating a respective final rating based on a  weighted combination, assigning a lead software agents with the highest expertise index, having been partially based on the respective auditor weight, where only one leader may be present at a given time, and then propagating settings set by the leader to the other software agents. The prior art references closely resembling Applicant’s claimed invention are as follows:

Scoles (US 2015/0254680 A1): Discloses a method for combining a multitude of reviews via weighting however it fails to disclose that of an audit, nor propagating settings, nor having distinct user and leader levels
Williamson (US 10521752 B2): Disclose a method for conducting a multiple auditor based audit, however it does not disclose a lead software agent nor an expertise index, nor the combinations of weighted settings
Shafer (US 2012/0022897 A1): Discloses a method for determining a lead software agent based on profiles, however, it does not disclose an audit nor an expertise index, nor propagation of settings
Stoffiere (US 2010/0023353 A1): Discloses a method for having an audit on demand and propagation of settings, however, does not disclose selection, nor an expertise index nor weighted ratings combinations
Wilson (US 9996666 B1): Discloses a method for an expertise index to assign as a leader, however, does not disclose an audit nor the propagation of settings, nor the weighted scores being combined.
Gupta (US 2019/0164097 A1): Discloses a method for controlling the quality of an audit, however, does not disclose an expertise index, nor a propagation of settings
Hindawi (US 2005/0086534 A): Discloses a method for having a leader mode which propagates setting, however, does not disclose an audit nor combining scores
Forest (US 2005/0141565 A1): Discloses a method for the propagation of settings over a network, however, it does not disclose an audit nor an expertise index

Additional prior art found relevant but failing, both individually and in any ordered combination
with the other prior art of record, to teach or reasonably suggest the claimed invention include
the references cited below describing methods of assessing of analysis techniques, nor the
outputting of determined patterns and analysis information, nor the use of pre-determined
sequences for text analysis.
Berrington (WO 2021/019463 A1): discloses a method for conducting an audit over a network
Dalfonso (US 2020/0090233 A1): discloses a method of combining a multitude of reviews
Mehta (US 2020/0012653 A1): disclose a method for combining a multitude of elements into a cumulative weighted score
Fisher (Natural Language Processing In Accounting Auditing and Finance): discloses a method of using machine learning in an auditing environment
Von Bencke (US 2019/0385071 A1)
Guastella (US 2019/0258985 A1)
Barday (US 2019/0171801 A1)
DeLuca (US 2019/0164232 A1)
Richardson (US 10261953 A1)
Montgomery (US 2018/0357605 A1)
Ma (US 2018/0285996 A1)
Hawkins (US 9792330 B1)
Warner (US 2017/0052536 A1)
Felkse (US 2017/0052959 A1)
Shuman (US 2016/0048900 A1)
Modess (US 2015/00666576 A1)
Dorris (US 2014/0304008 A1)
Krueszkamp (US 2014/0278638 A1)
Heinze (US 2007/0226211 A1)
Kleeman (US 2007/0162361 A1)
Draoubie (US 2006/0259471 A1)
Cheung (US 2004/0093293 A1)
Buechl (US 5912696 A1)

However, neither the prior art, nature of the problem, nor knowledge of a person having
ordinary skill in the art would provide for any predictable or reasonable rationale to combine
the prior art teachings in order to attempt to render the entire claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407. The examiner can normally be reached Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624